Citation Nr: 1442734	
Decision Date: 09/24/14    Archive Date: 09/30/14

DOCKET NO.  10-43 587	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for staph infection, residual of lacerated boil on back.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Jack S. Komperda, Associate Counsel







INTRODUCTION

The Veteran served on active duty from October 1966 to October 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The Veteran's claim file is electronic and the Board has reviewed the record maintained in the Virtual VA and Veterans Benefits Management System (VBMS) electronic claims files.


FINDING OF FACT

Prior to the promulgation of a decision in the appeal, the Veteran's representative submitted a February 2013 statement advising that the Veteran wished to cancel his Board hearing and withdraw all issues on appeal.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal have been met with respect to the issue of entitlement to compensation under 38 U.S.C.A. § 1151 for staph infection, residual of lacerated boil on back.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has jurisdiction where there is a question of law or fact necessary to a decision by the Secretary of VA under a law that affects the provision of benefits administered by VA. 38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.101 (2013).  The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (d)(5) (West 2002); 38 C.F.R. § 20.202 (2013).  A Substantive Appeal to the Board is initiated by a notice of disagreement and completed by a substantive appeal after a Statement of the Case (SOC) is furnished to the Veteran.  38 U.S.C.A. § 7105(a); 38 C.F.R. § 20.200 (2013).  An appeal may be withdrawn, by the appellant or by an authorized representative, in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (a), (b)(3) (2013). 

The Veteran's representative submitted a February 2013 written statement indicating that the Veteran wished to cancel his Board hearing and withdraw all issues on appeal.  As the Veteran has withdrawn his appeal as to all issues, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board has no further jurisdiction in these matters, and the claim is dismissed.


ORDER

The issue of entitlement to compensation under 38 U.S.C.A. § 1151 for staph infection, residual of lacerated boil on back, is denied.



____________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


